Title: From James Madison to James Monroe, 5 August 1824
From: Madison, James
To: Monroe, James


        
          
            Dr Sir
            Montpr. Aug. 5. 1824
          
          I have just had the pleasure of receiving yours of the 2d. instant. We had looked for the greater pleasure of giving a welcome about this time to you & Mrs. Monroe, understanding from Albemarle that you were to be there in a few days. We are very sorry for the uncertainty you intimate; but still hope that Mrs. Ms. health will not only permit you to make the journey, but her to join you in it. It could not fail to be beneficial to both. And you owe it to yourself as well as to your friends to take some repose with them after the vexations which have beset you. Come I pray you and be not in your usual hurry.
          The Convention with Russia is a propitious event, as substituting amicable adjustment for the risks of hostile collision. I give the Emperor, however, little credit for his assent to the principle of “Mare liberum” in the North Pacific. His pretensions were so absurd, & so disgusting to the Maritime world that he could not do better than retreat from them thro’ the forms of negociation. It is well that the cautious if not courteous policy of G. B. towards Russia, has had the effect of making the U. S. in the public eye the leading power in arresting her expansive ambition. It is as you note an important circumstance in the case that the principles and views

unfolded in your Message were not unknown at St. Petersburg at the date of the Convention. It favors the hope that bold as the Allies with Russia at their head have shown themselves, in their enmity to free Govt. every where, the maritime capacities of the U.S. with the naval & pecuniary resources of G. B. will have a benumbing influence on all their wicked enterprizes.
          The advances of France towards a Compromise with Columbia, if sincere, are a further indication of the dread of the United strength & counsels, of this Country & G. B. The determination of the latter not to permit foreign interference in the contest between Spain & South America, if confided in, with the language of your Message on the subject, ought I think to quiet the apprehensions of Columbia, & to parry the question of Mr. Salazar, at least till the meeting of Congress; knowing as he must do, the incompetency of the Executive to give a precise answer. Repeating my exhortations, in all which Mrs. Madison joins me, we offer Mrs. Monroe & yourself our affectionate respects and best wishes.
          
            James Madison
          
        
        
          Drop me a line as soon as you fix the time of making the visit in which we are interested.
        
      